         CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

BLH MOTORS, LLC, d/b/a            )
GENESIS OF BLOOMINGTON            )
                                  )
      Plaintiff,                  )
                                  )
v.                                )                       Case No.:
                                  )
GENESIS MOTOR AMERICA LLC         )
                                  )
      Defendant                   )
_________________________________ )

                  COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, BLH Motors, LLC, d/b/a Genesis of Bloomington (“Luther Genesis”)

brings this Complaint against the Defendant, Genesis Motor America LLC (“GMA”), and

hereby alleges as follows:

                                           Parties

       1.      Plaintiff, Luther Genesis, is a limited liability company organized and

existing under the laws of Minnesota with its principal place of business located at 4801

American Blvd. West, Bloomington, MN 55437. Luther Genesis’ sole member is Luther

Family LLLP.

       2.     Luther Family LLLP is a limited liability limited partnership consisting of

one general partner and fourteen limited partners. The general partner is Luther Family

Holdings Ltd., which has a principal place of business in St. Louis Park, Minnesota, is

organized under the laws of Minnesota, and is a citizen of Minnesota. The limited partners

are listed below together with their trustees or citizenship:


                                              1
        CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 2 of 12




       C. David Luther who is a citizen of Minnesota;
       R. Dan Luther who is a citizen of Minnesota;
       R. Dan Luther 1993 Trust for Rudy Ryan Luther whose Trustees are C. David
       Luther and Rudy Ryan Luther, both of whom are citizens of Minnesota;
       R. Dan Luther 1993 Trust for Melissa Claire Luther whose Trustees are C. David
       Luther and Rudy Ryan Luther, both of whom are citizens of Minnesota;
       C. David Luther 1993 Trust for Blake Luther, whose Trustees are R. Dan Luther
       and Anne F. Luther, both of whom are citizens of Minnesota;
       C. David Luther 1993 Trust for Lauren Luther, whose Trustees are R. Dan Luther
       and Anne F. Luther, both of whom are citizens of Minnesota;
       C. David Luther 1993 Trust for Charles Luther, whose Trustees are R. Dan Luther
       and Anne F. Luther, both of whom are citizens of Minnesota;
       Rudy R. Luther who is a citizen of Minnesota;
       Melissa Luther who is a citizen of Washington D.C.;
       Blake Luther who is a citizen of Michigan;
       Lauren Luther who is a citizen of Minnesota;
       Charles Luther who is a citizen of Minnesota;
       C. David Luther Art V Trust whose Trustees C. David Luther, R. Dan Luther and
       Anne Luther, all of whom are citizens of Minnesota; and
       R. Dan Luther Art V Trust whose Trustees are R. Dan Luther, C. David Luther
       and Rudy R. Luther, all of whom are citizens of Minnesota.
       3.     Luther Genesis is a new motor vehicle dealer as defined by Minn. Stat. §

80E.03(3) and operates a GMA franchised motor vehicle dealership, where it sells and

services GMA products pursuant to a franchise, as defined by Minn. Stat. § 80E.03(8).

       4.     Defendant, GMA, is a corporation organized and existing under the laws of

California with its principal place of business located in Fountain Valley, California.




                                             2
         CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 3 of 12




       5.     GMA is a manufacturer and distributor, as defined by Minn. Stat §§

80E.03(4)-(5) as it manufactures inter alia GMA vehicles and sells, and offers to sell, those

vehicles to new motor vehicle dealers (including Luther Genesis) in this State.

                                         Jurisdiction

       6.     This court has jurisdiction pursuant to 28 U.S.C. §1332(a)(1) in that there is

complete diversity of citizenship and the amount in controversy exceeds the sum of

$75,000 exclusive of jurisdiction and costs.

       7.     Venue is proper in this district pursuant to 28 U.S.C. §1391(a) in that

jurisdiction is founded solely on the basis of diversity, and GMA, by virtue of its systematic

and continuous business contacts in this district, resides in this district.

                              Facts Applicable to All Claims

                                GMA’s Primary Market Area

       8.     As a part of its Dealer Sales and Services Agreement (“Dealer Agreement”)

with GMA, Luther Genesis is authorized to sell and service GMA vehicles. The Dealer

Agreement governs the contractual relationship between GMA, a motor vehicle

manufacturer, and Luther Genesis, a licensed motor vehicle dealer, pursuant to which

Luther Genesis is authorized to transact business pertaining to new Genesis vehicles.

       9.     GMA refers to a dealer’s assigned area by which it measures the dealer’s

sales efficiency as its Primary Market Area (“PMA”).

       10.    GMA measures its dealer’s sales effectiveness (i.e. performance) based on a

calculation of a dealer’s “Sales Efficiency.” Under the Sales Efficiency formula, a

dealership’s overall retail new vehicle sales are compared against the total registrations of

                                               3
         CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 4 of 12




same-segment new vehicles within the dealer’s PMA. This makes the accurate assignment

of a dealership’s PMA critical for the Sales Efficiency measurement to be fair and

meaningful.

       11.    Sales efficiency measurements are a tool GMA uses to determine dealer

performance, establish objectives for contests and sales incentives, and is a basis used in

determining dealer compliance with the sales obligations of its Dealer Agreement.

Meaning, a dealer can face significant negative effects, including termination, for failure

to meet its sales performance responsibilities under the Dealer Agreement.

       12.    Luther Genesis’ PMA currently consists of 146 census tracts (“existing

PMA”).

       13.    Luther Genesis is an effective dealer of Genesis vehicles and sells vehicles

throughout its existing PMA.

                 GMA’s Change to Luther Genesis’ Primary Market Area

       14.    By letter dated October 23, 2020, GMA notified Luther Genesis that it

intended to change the dealer’s PMA assignment. (A copy of the letter and referenced

attachments is attached as Exhibit A).

       15.    Significantly, GMA’s letter revealed that it intended to add thirteen (13)

additional census tracts to Luther Genesis’ PMA. The intended change includes the

addition of census tracts from five different counties.

       16.    By letter dated November 3, 2020, Luther Genesis responded to GMA’s

notice letter requesting GMA’s analysis of the motor vehicle sales and registrations in the

newly assigned census tracts consistent with the information GMA is mandated to consider

                                              4
         CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 5 of 12




when assigning an area of sales effectiveness under Minnesota Statute § 80E.13(p). The

dealership also requested GMA’s support for their determination that a 40-mile radius for

census tract assignments in the case of Luther Genesis’ PMA is appropriate. (A copy of

Luther Genesis’ November 3, 2020 letter is attached as Exhibit B). Luther also invited

GMA to meet with Luther to discuss the proposed PMA changes. GMA failed to respond

to this request.

       17.     If GMA properly considered the present pattern of motor vehicle sales and

registrations in the market as well as the consideration identified in Minnesota Statutes §

80E.13(p), the 13 census tracts GMA intends to add to Luther Genesis’ PMA should not

be included.

       18.     Many of the census tracts GMA intends to add to Luther Genesis’ PMA are

separated from the dealership by the Minnesota River and represent a populace where

Luther Genesis does not enjoy a competitive sales advantage.

       19.     GMA’s assignment of census tracts located as far as 40 miles from the

dealership is also inappropriate as customers simply do not travel such distances to

purchase a vehicle with the consistency necessary to make the inclusion of these tracts into

Luther Genesis’ PMA fair or reasonable.

       20.     Despite Luther Genesis’ objections, GMA intends to modify Luther Genesis’

Dealer Agreement and adopt the proposed PMA effective on January 21, 2021. See Ex. A.

             Minnesota’s Change in Area of Sales Effectiveness Requirements

       21.     Minnesota Statute Chapter 80E is titled “Motor Vehicle Sale and

Distribution” and governs the relationship between manufacturers/distributors and dealers.

                                             5
        CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 6 of 12




The Chapter governs a wide variety of behavior including a manufacturer’s decision to

change a dealer’s area of sales effectiveness. See Minn. Stat. § 80E.13(p) (2020).

      22.    State statutes governing the relationship between manufacturers and dealers

are not a new creation. Minnesota’s statutory scheme was enacted in 1981. In fact, the

Supreme Court has described such provisions as necessary due to the “disparity in

bargaining power between automobile manufacturers and their dealers”. New Motor

Vehicle Bd. v. Orrin W. Fox Co., 439 U.S. 96, 100 (1978). Statutes, such as Minnesota’s,

are designed “to protect retail car dealers from perceived abusive and oppressive acts by

the manufacturers.” Id.

      23.     Minnesota Statute 80E.13(p) makes it unlawful and an unfair practice for a

manufacturer to engage in the following practice:

      (p) assign or change a dealer's area of sales effectiveness arbitrarily or
      without due regard to the present pattern of motor vehicle sales and
      registrations within the dealer's market. The manufacturer, distributor, or
      factory branch must provide at least 90 days' notice of the proposed change.
      The change may not take effect if the dealer commences a civil action within
      the 90 days' notice period to determine whether the manufacturer, distributor,
      or factory branch met its obligations under this section. The burden of proof
      in such an action shall be on the manufacturer or distributor. In determining
      at the evidentiary hearing whether a manufacturer, distributor, or factory
      branch has assigned or changed the dealer's area of sales effectiveness or is
      proposing to assign or change the dealer's area of sales effectiveness
      arbitrarily or without due regard to the present pattern of motor vehicle sales
      and registrations within the dealer's market, the court may take into
      consideration the relevant circumstances, including, but not limited to:

      (1) the traffic patterns between consumers and the same line-make franchised
      dealers of the affected manufacturer, distributor, or factory branch who are
      located within the market;




                                            6
        CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 7 of 12




       (2) the pattern of new vehicle sales and registrations of the affected
       manufacturer, distributor, or factory branch within various portions of the
       area of sales effectiveness and within the market as a whole;

       (3) the growth or decline in population, density of population, and new car
       registrations in the market;

       (4) the presence or absence of natural geographical obstacles or boundaries,
       such as rivers;

       (5) the proximity of census tracts or other geographic units used by the
       affected manufacturer, factory branch, distributor, or distributor branch in
       determining the same line-make dealers' respective areas of sales
       effectiveness; and

       (6) the reasonableness of the change or proposed change to the dealer's area
       of sales effectiveness, considering the benefits and harm to the petitioning
       dealer, other same line-make dealers, and the manufacturer, distributor, or
       factory branch;

See Minn. Stat. § 80E.13(p) (2020).

       24.    Independent of the clear language of Minn. Stat. § 80E.13(p), which

expressly allows for a civil action, Minn. Stat. § 80E.17 provides a right of action for any

dealer that is harmed, or would be harmed, by a manufacturer’s violation of the Minnesota

dealer franchise act, including section 80E.13(p). It states:

       “Notwithstanding the terms of any franchise agreement or waiver to the
       contrary, any person whose business or property is injured by a violation of
       sections 80E.01 to 80E.17, or any person injured because of the refusal to
       accede to a proposal for an arrangement which, if consummated, would be in
       violation of sections 80E.01 to 80E.17, may bring a civil action to enjoin
       further violations and to recover the actual damages sustained, together with
       costs and disbursements, including reasonable attorney's fees.”

See Minn. Stat. § 80E.17 (2020).




                                              7
           CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 8 of 12




                        GMA’s Violation of Minn. Stat. § 80E.13(p)

          25.   GMA’s proposed change to Luther Genesis’ assigned PMA (i.e. its area of

sales effectiveness) is unlawful and unfair under the Minnesota Motor Vehicle Sales &

Distribution Act as the proposed changes will assign census tracts to Luther Genesis

arbitrarily and without due regard to the present pattern of motor vehicle sales and

registrations within the dealer’s market.

          26.   Among other failures, GMA’s proposed assignments fail to consider existing

traffic patterns and customer behavior, the current pattern of new vehicle sales and

registrations in those tracts, the population changes in the market, the presence (and

absence) of natural geographic obstacles or boundaries, such as rivers, and the benefits and

harm GMA’s changes will make on the affected dealer(s).

          27.   Further, GMA’s unlawful and unfair change to Luther Genesis’ PMA will

result in substantial harm to Luther Genesis.

          28.   The addition of the proposed census tracts to Luther Genesis’ area of sales

effectiveness will negatively affect Luther Genesis’ sales efficiency, will increase its sales

responsibilities under periodic sales objective programs, and will increase its planning

volume and, possibly, its future facility size requirements which correspond with its

planning volume (i.e. sales volume).

                      Count I (Violation of Minn. Stat. § 80E.13(p))

          29.   Luther Genesis realleges and incorporates paragraphs 1-28 as set forth fully

herein.



                                                8
        CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 9 of 12




       30.    Minnesota Statute § 80E.13(p) makes it unlawful and unfair for GMA to

change or assign a dealer’s area of sales effectiveness arbitrarily or without due regard to

the present pattern of motor vehicle sales and registrations within the dealer’s market.

       31.    By letter dated October 23, 2020, GMA gave notice of its intent to change

Luther Genesis’ assigned PMA.

       32.    If adopted, Luther Genesis’ PMA will include additional census tracts which

are unlawful and unfair once consideration is given to multiple pertinent factors affecting

motor vehicle sales and registrations in Luther Genesis’ market, including but not limited

to:

              i.     The traffic patterns between consumers and the same line-make
                     franchised dealers of the affected manufacturer, distributor, or factory
                     branch who are located within the market;

              ii.    The pattern of new vehicle sales and registrations of the affected
                     manufacturer, distributor, or factory branch within various portions of
                     the area of sales effectiveness and within the market as a whole;

              iii.   The growth or decline in population, density of population, and new
                     car registrations in the market;

              iv.    The presence or absence of natural geographical obstacles or
                     boundaries, such as rivers;

              v.     The proximity of census tracts or other geographic units used by the
                     affected manufacturer, factory branch, distributor, or distributor
                     branch in determining the same line-make dealers' respective areas of
                     sales effectiveness; and

              vi.    The reasonableness of the change or proposed change to the dealer's
                     area of sales effectiveness, considering the benefits and harm to the
                     petitioning dealer, other same line-make dealers, and the
                     manufacturer, distributor, or factory branch;



                                             9
           CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 10 of 12




          33.     Luther Genesis has the right to bring this claim pursuant to Minn. Stat. §

80E.13(p) and Minn. Stat. § 80E.17, which allows Luther Genesis to recover damages as

well as its attorney’s fees. Luther Genesis requests a judgment against KMA in the amount

of its damages as well as its attorney’s fees expended in pursuit of its claim.

          34.     Minn. Stat. § 80E.13(p) further provides that a proposed change may not take

effect if the dealer commences a civil action within the 90 days' notice period. By

commencing this action within 90 days of Luther Genesis’ receipt of the notice letter,

GMA’s proposed change may not go into effect absent a determination that GMA has met

its obligations under Minn. Stat. § 80E.13(p).

                Count II (Declaratory Judgment of Area of Sales Effectiveness)

          35.     Luther Genesis realleges and incorporates paragraphs 1-34 as if set forth fully

herein.

          36.     An actual controversy exists between Luther Genesis and GMA as to whether

GMA is acting lawfully and fairly, under Minnesota Statute § 80E.13(p), in changing

Luther Genesis’ area of sales effectiveness (i.e. PMA) assigned to Luther Genesis.

          37.     GMA has proposed to change Luther Genesis’ GMA in a manner which is

arbitrary and without due regard to the present pattern of motor vehicle sales and

registrations within Luther Genesis’ market in violation of Minnesota law.

          38.     If adopted, Luther Genesis will be substantially harmed as a result of GMA’s

proposed change.




                                                 10
        CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 11 of 12




      39.     Luther Genesis seeks a declaratory judgment pursuant to Title 28, United

States Code, § 2201, for the purpose of determining this question of actual controversy

between the parties.

      WHEREFORE, Luther Genesis demands a jury trial on all issues so triable and entry

of a judgment against GMA:

      (i)     finding that GMA has violated Minnesota Statute Section 80E.13(p);

      (ii)    declaring the proposed change to Luther Genesis’ PMA to be unlawful and

              unfair;

      (iii)   awarding Luther Genesis its damages as well as attorney’s fees and costs;

              and

      (iv)    such other and further relief that this Court deems just.



Dated: January 19, 2021

                                                  Respectfully Submitted,



                                                  __s/ Charles Maier_________________
                                                  Charlies Maier, Esq. (MN#230315)
                                                  Eric V. Brown, Esq. (MN#393078)
                                                  LATHROPGPM LLP
                                                  500 IDS Center
                                                  80 South Eighth Street
                                                  Minneapolis, MN 55402
                                                  Telephone: (612) 632-3000
                                                  Facsimile: (612) 632-4000
                                                  Charles.Maier@lathropgpm.com
                                                  Eric.Brown@lathropgpm.com

                                                  AND

                                             11
CASE 0:21-cv-00134-PAM-TNL Doc. 1 Filed 01/19/21 Page 12 of 12




                                   Jason T. Allen, FL # 25659
                                   Pro Hac Vice Application Pending
                                   Micah A. Andrews, FL #117592
                                   Pro Hac Vice Application Pending
                                   BASS SOX MERCER
                                   2822 Remington Green Circle
                                   Tallahassee, FL 32308
                                   Telephone: (850) 878-6404
                                   Facsimile: (850) 942-4869
                                   jallen@dealerlawyer.com
                                   mandrews@dealerlawyer.com

                                   ATTORNEYS FOR PLAINTIFF




                              12
